Citation Nr: 0829574	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  03-08 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1941 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio denied service connection for tinnitus.  

In February 2004, the Board remanded this issue to the RO, 
through the Appeals Management Center (AMC) in Washington, 
D.C., for further evidentiary development.  Following 
completion of the requested actions as well as a continued 
denial of the issue on appeal, the AMC returned the veteran's 
case to the Board for further appellate review.  

In August 2005, the Board denied service connection for 
tinnitus.  The veteran appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2007 memorandum decision, the Court vacated the 
Board's decision and remanded the matter to the Board for 
appropriate action.  In January 2008, the Court entered 
judgment on its decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  In August 2005, the Board denied the issue of entitlement 
to service connection for tinnitus.  

2.  In a December 2007 memorandum decision, the Court vacated 
the Board's August 2005 denial of service connection for 
tinnitus and remanded the matter to the Board for appropriate 
action.  On January 15th, 2008, the Court entered judgment on 
its decision.  

3.  In a statement also dated on January 15th, 2008, the 
veteran's representative noted that the veteran wished to 
withdraw his appeal for service connection for tinnitus.  


CONCLUSION OF LAW

The criteria for the veteran's withdrawal of a Substantive 
Appeal with respect to the claim for service connection for 
tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2007).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2007).  

In August 2005 in the present case, the Board denied service 
connection for tinnitus.  In a December 2007 memorandum 
decision, the Court vacated the Board's denial and remanded 
the matter to the Board for appropriate action.  On 
January 15th, 2008, the Court entered judgment on its 
decision.  In a written statement dated on that same day, the 
veteran's representative noted that he had spoken to the 
veteran with regard to his tinnitus claim and that the 
veteran "agreed verbally to withdraw . . . [this] issue."  

In view of the veteran's expressed desires, the Board 
concludes that further action with regard to his tinnitus 
claim is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. § 20.204 (2007).  The Board does not have 
jurisdiction over this withdrawn issue and, as such, must 
dismiss the appeal of this claim.  See 38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).  


ORDER

The claim for service connection for tinnitus is dismissed.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


